Citation Nr: 0819745	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  05-25 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a right humerus fracture. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1940 to 
August 1945, including combat service in World War II, and 
his decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued a noncompensable 
evaluation for residuals of a right shoulder fracture.  The 
veteran's case has been advanced on the docket due to the age 
of the veteran.  38 U.S.C.A. § 7107 (West 2002); C.F.R. 
§ 20.900(c) (2007). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran was initially granted service connection for 
residuals of a right humerus fracture in a September 1947 
rating decision and was assigned a noncompensable rating, 
effective on August 20, 1945.  The veteran contends that his 
residuals of a right humerus fracture are worse than they are 
currently rated.  

The veteran underwent a VA orthopedic examination in August 
2004.  Unfortunately, the examiner focused on the left 
shoulder, rather than the right, and appears to have based 
her diagnosis on an incorrect history of the veteran's 
disability, given her discussion of an in-service left 
shoulder injury in 1944.  Although the examiner mentioned the 
veteran's right shoulder in her report, she did not report 
findings relating to the nature, extent and severity of his 
service-connected disability, and thus the VA examination 
report is inadequate for rating purposes.  As such, the Board 
has no discretion and must remand this case for an adequate 
examination.  See 38 C.F.R. § 4.2 (2007) (stating that if the 
findings on an examination report do not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes).  

Additionally, the veteran has not been provided with proper 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA) regarding his claim for a compensable rating for 
residuals of a right humerus fracture.  Specifically, he has 
not received notice regarding what is necessary to 
substantiate a claim for an increased rating.  Accordingly, 
the RO must provide the veteran with notice that, to 
substantiate his claim, he must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the diagnostic code (DC) under which the veteran is rated, in 
this case DC 5202, contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the veteran must be 
provided with at least general notice of that requirement.  

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

As the case must be remanded for the foregoing reasons, 
copies of any recent treatment records from the Augusta, 
Georgia, VA treatment facility should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying diagnostic code 5202, based on the 
nature of his residuals of a right humerus 
fracture, their severity and duration, and 
their impact upon employment and daily life.

Included with this notice, please list the 
specific criteria necessary for entitlement 
to a compensable rating under DCs 5201 and 
5202.  

Finally, in this notice, provide the veteran 
with examples of the types of medical and 
lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation, for example, 
competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, and 
any other evidence showing an increase in 
the disability or exceptional circumstances 
relating to the disability.  

2.  Make arrangements to obtain copies of 
the veteran's treatment records for 
residuals of a right humerus fracture from 
the Augusta, Georgia, VA treatment 
facility, dated since April 2007.

3.  Thereafter, provide the veteran with a 
VA orthopedic examination of the right 
shoulder and humerus.  The claims file and 
a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests, including x-rays if 
indicated, should be conducted.  

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's in-service right humerus 
fracture, and fully describe the extent 
and severity of those residuals.

The examiner should conduct range of 
motion testing of the right shoulder, to 
include flexion and abduction.  The 
examiner should also report whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is 
likely to be additional range of motion 
loss due to any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or 
when the right shoulder is used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner shoulder also state (1) 
whether there is any malunion of the 
humerus with moderate or marked deformity; 
and (2) whether there is recurrent 
dislocation of the scapulohumeral joint, 
and if so, discuss the frequency of 
episodes and guarding of arm movements.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4.  Finally, readjudicate the veteran's 
claim on appeal.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.
  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

